Citation Nr: 1040963	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for residuals of gonorrhea, also described as a urinary disorder.

2.  Entitlement to an increased (compensable) disability rating 
for malaria.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel





INTRODUCTION

The Veteran served on active duty from May 1941 to November 1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2009 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO continued 0 
percent disability ratings for residuals of gonorrhea and for 
malaria.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking increased ratings for residuals of 
gonorrhea and for malaria.  He has asserted that he has urinary 
problems residual to the service-connected gonorrhea, and that he 
has symptoms such as fatigue and night sweats due to malaria.

The Veteran had a VA medical examination in September 2009.  The 
Veteran's claims file was not available to the examiner.  The 
Veteran reported having urinary frequency.  The examiner noted 
that, in addition to the Veteran's history of gonorrhea, the 
Veteran also had a history of prostate cancer and presently had 
chronic kidney disease.  The examiner indicated that the 
Veteran's gonorrhea had resolved, but the examiner did not 
explicitly state whether or not the Veteran's urinary frequency 
was residual to his gonorrhea.  To obtain clear information as to 
the current residuals of the Veteran's gonorrhea, the Board will 
return the file for the examiner to address that question. 

In the September 2009 examination, with respect to malaria, the 
Veteran denied having fevers, but reported that he had night 
sweats.  He reported having mild lethargy and being fatigued.  
The Veteran attributed those symptoms to his malaria.  The 
examiner noted that the Veteran was under treatment for anemia.  
The examiner stated that there was no definite evidence for a 
current malarial infection.  The examiner noted that the Veteran 
complained of continued fatigue and night sweats related to 
malaria, but the examiner did not clearly indicate whether those 
symptoms are attributable to the Veteran's history of malaria 
infection.  It also does not appear that blood work was conducted 
to determine the current presence of malaria. The examination on 
remand will also be for the purpose of obtaining clear medical 
findings as to the current manifestations, if any, of the malaria 
that the Veteran had during service.  In addressing the questions 
regarding the Veteran's gonorrhea and malaria, the examiner 
should review the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the claims file to the physician 
who examined the Veteran for residuals of 
gonorrhea in September 2009, if available.  
The examiner should review the claims file 
and provide an opinion as to whether the 
Veteran's current complaints of urinary 
frequency or findings of kidney disease 
represent chronic residuals of the service 
connected gonorrhea.  The examiner should 
provide a rationale for the conclusions 
reached.  If the examiner who conducted the 
September 2009 examination is not available, 
the opinion should be conducted by another 
physician following claims file review.  If a 
new examination is deemed necessary to 
provide the requested opinions, then one 
should be scheduled. 


2.  Schedule the Veteran for a VA malaria 
examination to determine whether the Veteran 
suffers from active malaria or chronic 
residual disability.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  
Testing, including lab work to confirm the 
current presence or absence of malaria should 
be conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran currently 
suffers from active malaria.  If not, the 
examiner should indicate whether the 
Veteran's current complaints of fatigue and 
night sweats are the result of spleen, liver, 
or other organ damage from malaria.  The 
examiner should provide a rationale for the 
conclusions reached.  

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



